Citation Nr: 1527422	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-37 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition, claimed as secondary to exposure to herbicides in service.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for erectile dysfunction, to include special monthly compensation (SMC) based on loss of use.

4.  Entitlement to an effective date earlier than August 12, 2014 for the grant of service connection for polycythemia vera.

5.  Entitlement to an initial rating in excess of 10 percent for polycythemia vera.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
of a September 2011 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) that denied service connection for coronary artery disease/ischemic heart disease. 

Review of the Veteran's electronic file in the Veterans Benefit Management System (VBMS) shows the RO issued a rating decision in February 2015 that granted service connection for polycythemia vera and assigned an initial evaluation of 10 percent effective from August 12, 2014; the rating decision also denied service connection for GERD and for erectile dysfunction, to include SMC on loss of use.  The Veteran has submitted a timely Notice of Disagreement (NOD) in regard to the service connection denials and also in regard to the assigned evaluation and the assigned effective date for polycythemia vera.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has requested a videoconference hearing before the Board in support of his claim seeking service connection for a heart condition.  Because such hearings are scheduled by the RO, remand is required.

As noted in the Introduction, the RO issued a rating decision in February 2015, and the Veteran has submitted a timely NOD to that decision.  Remand is required to enable the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the veteran perfects the appeals in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an SOC  on the issues of service connection for GERD; service connection for erectile dysfunction to include SMC based on loss of use; entitlement to an effective date earlier than August 12, 2014 for the grant of service connection for polycythemia vera; and entitlement to an initial rating in excess of 10 percent for polycythemia vera, so that he may have the opportunity to complete  an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.

2.  Schedule the Veteran for a videoconference hearing on the issue of entitlement to service connection for a heart condition, in accordance with his request and with the docket number of his appeal.  A copy of the letter advising the Veteran of the time and place to report should be associated with the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




